Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62734783, filed on 9/21/2018, U.S provisional Patent Application No. 62812979, filed on 3/2/2019 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group I, in the reply filed on 6/2/2022 is acknowledged.
Claims 21-26 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.  Election was made without traverse in the reply filed on 6/2/2022.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
This application does not contain separate specification and drawings.  The examination is based on the specification and drawings included in “Documents submitted with 371 (national Stage) Applications".   The correct specification and drawings are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 32 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, 18, 20, 27-30 and 32 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Chen et al (US 20180359483 A1).
             Regarding claim 1, 11 and 32, Chen discloses a video encoding device/method [e.g. FIG. 24] comprising: a processor [e.g. [0061]; microprocessor] configured to: derive, for a first coding block [e.g. FIG. 2 and 8; a neighboring block], a first motion vector (MV) set [e.g. motion vectors predictor of neighboring blocks] comprising one or more MVs [e.g. motion vectors]; add the first MV set to a recently-estimated MV list [e.g. motion vector candidate list], wherein the recently-estimated MV list comprises a plurality of MV sets [e.g. motion vectors] derived by performing motion estimation [e.g. FIG. 24; 120; motion estimation]; select, for a second coding block [e.g. FIG. 8; a sub-block], a starting point for motion estimation [e.g. starting point for motion vector refinement] based at least in part on one or more MV sets in the recently-estimated MV list and one or more MV predictors; and encode the second coding block based on the selected starting point [e.g. FIG. 24; encoding the current block based on the motion vector of the block].
             Regarding claim 2 and 12, Chen further discloses the processor is configured to perform affine motion estimation associated with the second coding block based on the selected starting point [e.g. FIG. 9-13; affine motion estimation].  
             Regarding claim 3 and 27, Chen further discloses the first MV set comprises one or more control point MVs (CPMVs) [e.g. FIG. 9-14; control point MVs (CPMVs)] and wherein the first MV set is derived by performing affine motion estimation associated with the first coding block [e.g. affine motion estimation].  
             Regarding claim 4 and 28, Chen further discloses the recently-estimated MV list is a first-in-first-out (FIFO) cyclic list [e.g. [0277]; FIFO buffer] and wherein a size of the recently-estimated MV list is 4 [e.g. FIG. 2].  
             Regarding claim 5 and 29, Chen further discloses a first tree partition partitions a parent block [e.g. CU] of the second coding block into the second coding block and at least one sibling block [e.g. FIG. 8], and a second tree partition partitions [e.g. FIG. 7-8; [0076-0078]; the CU is partitioned into two or 4PUs] the parent block of the second coding block into at least two child blocks , and the first coding block [e.g. FIG. 2 and 8; neighboring blocks] is a neighboring block of the second coding block, a sibling block of the second coding block, a parent block of the second coding block, or a child block of the parent block by the second tree partition.  
             Regarding claim 6 and 30, Chen further discloses the recently-estimated MV list [e.g. motion vector candidate list] comprises one or more searched MV sets for motion estimation, each searched MV set in the recently- estimated MV list being an MV set selected for a neighboring block of the second coding block [e.g. FIG. 2 and 8; motion vectors of neighboring blocks], a sibling block of the second coding block, a parent block of the second coding block, or a child block of the parent block of the second coding block by a different tree partition.  
             Regarding claim 8 and 18, Chen further discloses the processor is configured to perform affine motion estimation associated with the second coding block based on the selected starting point [e.g. affine motion estimation], and the starting point is selected based on respective prediction errors [e.g. the candidate which leads to the minimum matching cost is selected as a starting point] of the one or more MV sets in the recently-estimated MV list, affine MV predictors, and a translational model MV.  
             Regarding claim 9, Chen further discloses a first tree partition partitions a parent block into the second coding block [e.g. FIG. 8], and wherein on a condition that the second coding block is a last block in the first tree partition, the processor is configured to set a head of the recently- estimated MV list to be an MV set associated with the parent block [e.g. a starting MV is derived the candidate which leads to the minimum matching cost is selected as a starting point for further CU level refinement].  
             Regarding claim 10 and 20, Chen further discloses the processor is configured to add the first MV set at a head of the recently-estimated MV list [e.g. FIG 2, 5-7; e.g. starting MV].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20180359483 A1) in view of Lim et al (US 20140348241 A1).
             Regarding claim 7 and 31, Chen further discloses the recently-estimated MV list is associated with a maximum size [e.g. FIG. 2 and 8; [0116]; maximum size of the list], and remove a least-recently-estimated MV set from the recently-estimated MV list [e.g. for FIFO buffer, remove an earliest-added non-adjacent MVP candidate from the FIFO buffer and adds an MVP candidate to the FIFO buffer], Chen fails to disclose the detail of determining the size of the list.
             However, Lim teaches the well-known concept of determining whether a size of the recently-estimated MV list is equal to the maximum size [e.g. [0015-0016]; maximum number of the candidate motion vectors]; and on a condition that the size of the recently-estimated MV list is equal to the maximum size, remove a least-recently-estimated MV set from the recently-estimated MV list [e.g. removing some of the motion vectors from the list if the number of candidates in the list is equal or larger than the maximum number].
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Chen to exploit the well-known determining motion vector technique taught by Lim as above, in order to provide increased video encoding/decoding efficiency [See Lim; [0005]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIM et al (US 20190297325 A1).
Li se al (US 20180270500 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483